DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted November 24, 2021, has been reviewed by the examiner and entered of record in the file.
2.	Claims 642, 644, 646, 647 and 648 are amended, claim 643 is canceled, and claims 649-651 are newly added.

Previous Claim Rejections - 35 USC § 112
3.	Claim 643 was previously rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	In view of Applicant’s cancellation of claim 643, the previous indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 642-648 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa et al, Biol Pharm Bull. 2013 (cited on the IDS of 3/31/2021), in view of Li et al, U.S. 2012/0277280 A1 (cited on the IDS of 12/6/18), and Carrara et al, U.S. 7,335,379 B2.
	In view of Applicant’s amendments to the claims, claim 643 is cancelled, and claims 649-651 are newly added to the rejection.
	Thus, claims 642 and 644-651 remain rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa et al, Biol Pharm Bull. 2013 (cited on the IDS of 3/31/2021), in view of Li et al, U.S. 2012/0277280 A1 (cited on the IDS of 12/6/18), and Carrara et al, U.S. 7,335,379 B2.
	Claim 642, as amended, is directed to a method of treating a patient afflicted with Nonalcoholic Steatohepatitis (NASH) comprising applying to a patient's skin a pharmaceutical composition effective to treat the patient and alleviate the patient's NASH, wherein the pharmaceutical composition comprises a pharmaceutically acceptable carrier and a compound that has the structure:

    PNG
    media_image1.png
    223
    466
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt or ester of the compound in an amount effective to treat the patient, and wherein the pharmaceutically acceptable carrier (A) provides an environment of physical and chemical stability, (B) enables retention of the amount of the compound effective to treat the patient in the patient’s skin, (C) permits only a low level of the compound to enter and accumulate in the patient’s systemic circulation, and (D) comprises:
	(i)    ethanol at a concentration in the range of 1.0-20.0% w/w; 
	(ii)   phenoxyethanol at a concentration in the range of 0.1-5.0% w/w; 
	(iii)  diethylene glycol mono-ethyl ether (otherwise known as DEGEE or 				Transcutol P®) at a concentration in the range of 5.0-40.0% w/w; 
	(iv)  propylene glycol at a concentration in the range of 5.0-40.0% w/w; 
	(v)   PEG400 at a concentration in the range 5.0-40.0% w/w;

	(vii)  butylated hydroxytoluene (BHT) at a concentration of at least 0.05 % w/w;
	(viii) di-sodium EDTA at a concentration of at least 0.001% w/w; 
	(ix)   Trolamine at a concentration sufficient to provide an apparent pH in the 			range of 6.50 to 7.50; and
	 (x) water.
Claim 644 is drawn to claim 642 and further limits the pharmaceutically acceptable carrier: 	
	(i)  ethanol at a concentration of 10.0% w/w; 
	(ii)  phenoxyethanol at a concentration of 1% w/w; 
          	(iii)  diethylene glycol monoethyl ether (otherwise known as DEGEE or 				Transcutol P®) at a concentration of 25.0% w/w; 
	(iv) propylene glycol at a concentration of 20.0% w/w; 
	(v) PEG400 at a concentration of 21.0% w/w; 
	(vi) carbomer homopolymer type C980 at a concentration of 1.0 % w/w; and
	(vii) water at a concentration of 19.5-22% w/w. 
Claim 645 is drawn to claim 642 and further limits the pharmaceutically acceptable carrier: 
	(i) ethanol at a concentration of 10.0% w/w; 
	(ii) phenoxyethanol at a concentration of 1% w/w; 
	(iii) diethylene glycol monoethyl ether (otherwise known as DEGEE or 				Transcutol P®) at a concentration of 25.0% w/w; 
	(iv) propylene glycol at a concentration of 20.0% w/w; 

	(vi) carbomer homopolymer type C980 at a concentration of 1.0 % w/w; 
	(vii) butylated hydroxytoluene (BHT) at a concentration of 0.1% w/w; 
	(viii) di-sodium EDTA at a concentration of 0.005% w/w; 
	(ix) Trolamine at a concentration of 0.375% w/w; and 
	(x) water at a concentration of 19.02- 21.52% w/w.
Claim 646 is drawn to the method of claim 642 wherein the amount of compound present in the pharmaceutical composition is a concentration up to 2.5% w/w.  Claim 647 is drawn to the method of claim 646 wherein the amount of compound present in the pharmaceutical composition is a concentration of 0.25%, 0.75% or 1.75% w/w. Claim 648 is drawn to the method of claim 647 wherein the amount of compound present in the pharmaceutical composition is a concentration of 1.75% w/w. Claim 649 is drawn to the method of claim 645 wherein the amount of compound present in the pharmaceutical composition is a concentration of 2.50% w/w. Claim 650 is drawn to the method of claim 649 wherein the amount of compound present in the pharmaceutical composition is a concentration of 0.25%, 0/75% or 1.75% w/w. Claim 651 is drawn to the method of claim 650 wherein the amount of compound present in the pharmaceutical composition is a concentration of 1.75% w/w.

	Kurikawa et al. teach that administration of the SCD-1 inhibitor N-(2-hydroxy-2-phenylethyl)-6-[4-(2-methylbenzoyl)piperidin-1-yl]pyridazine-3-carboxamide attenuated NASH development by ameliorating hepatic steatosis, hepatocellular degeneration and inflammatory cell infiltration in NASH rats (please see the abstract and Figures 3-7 at pages 262-264).  Kurikawa et al suggest that SCD-1 is a NASH in a patient in need thereof (see the last paragraph in column 1 on page 266).
	As such, Kurikawa et al. teach the administration of a SCD-1 inhibitor for the treatment of NASH in a patient in need thereof, but do not explicitly disclose topical administration wherein the inhibitor is Applicant’s instantly claimed compound.  
	Yet, Li et al. teach a stearoyl-CoA desaturase (SCD-1) inhibitor that is the same as Applicant’s instantly claimed compound (paragraph [0008]) and its pharmaceutical composition (paragraph [0009]):

    PNG
    media_image2.png
    325
    292
    media_image2.png
    Greyscale
, wherein said compound is present at concentrations of between about 1.5% to about 2.0% (w/v), (last sentence of paragraph [0062]), which encompasses the concentration range required by instant claims 646-648.  Li et al disclose topical administration in paragraph [0051], “[i]n a typical embodiment, the compound is administered topically… topical refers to application of the compounds (and optional carrier) directly to the skin…”.  Li et al 

    PNG
    media_image3.png
    314
    351
    media_image3.png
    Greyscale
, in particular, carriers suitable for topical administration (paragraph [0062]). 
	Carrara et al. teach the advantages of commonly employed excipients/carriers in solvent systems for topical/transdermal/ transmucosal pharmaceutical formulations, including modulation of biodistribution of the active agent with different layers of the skin and facilitation of absorption of the active agent by the skin, (column 6, lines 39-51).  Carrara et al. teach preferred embodiments in Example 1 (column 16) including ethanol (46.28% w/w), diethylene glycol monoethyl ether (5% w/w), propylene glycol (6% w/w), carbomer C980 (1.20% w/w), disodium EDTA (0.06% w/w), triethanolamine (“trolamine”) (0.35% w/w), and purified water (38% w/w).  Carrara et al discuss incorporating an antioxidant such as butylated hydroxytoluene (BHT) at a concentration of from about 0.001 to about 5.0% w/w (column 14, lines 63- column 15, lines 1-3), a permeation enhancer including polyethylene glycol (i.e. PEG400) (column 13, lines 65- column 14, lines 1-20), and a preservative including Carrara et al. in order to prepare an improved topical formulation with enhanced transdermal penetration/ absorption. And, as stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.
	Thus, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kurikawa et al. and substitute one known SCD-1 inhibitor for another (i.e. the Li et al. compound of paragraph [0008] for N-(2-hydroxy-2-phenylethyl)-6-[4-(2-methyl-benzoyl)piperidin-1-yl]pyridazine-3-carboxamide), knowing that Kurikawa et al. suggest that SCD1 inhibitors play an important role in alleviating NASH in a patient in need thereof. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent SCD-inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Li et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. the compound 3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable, i.e. effective treatment of NASH in a patient in need thereof.
	Regarding the functional limitations (A)-(C) which recite the desired outcome of the carrier in claim 642, i.e. wherein the pharmaceutically acceptable carrier (A) provides an environment of physical and chemical stability, (B) enables retention of the amount of the compound effective to treat the patient in the patient’s skin, (C) permits only a low level of the compound to enter and accumulate in the patient’s systemic circulation, the carrier is a component of the recited pharmaceutical composition. A claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the functional limitations (A)-(c) are considered latent properties of the pharmaceutical acceptable carrier(s) disclosed by Carrara et al., and the alleged unexpected result does not confer patentability.

	Regarding the dosage range of the carrier ingredients, Carrara et al. teach the concentration range of each of ingredient in Examples 1-12 and columns 13-15 (see In re Boesch, 205 USPQ 215 (CCPA 1980).  It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Thus, a prima facie case of obviousness is established.

Response to Arguments
6.	Applicant traverses the previous obviousness rejection of Kurikawa et al. in view of Li et al. and Carrara et al.  
	Applicant argues the following points:

	(i)	Applicant argues that Kurikawa discloses oral administration of a specific SCD-1 inhibitor in a rat model of NASH and suggests that SCD-1 may be a promising target for treating a patient with NASH, however, Kurikawa does not disclose or suggest topical administration using the specific SCD-1 inhibitor disclosed or any other SCD-1 inhibitor in the treatment of NASH. Applicant alleges that the purpose of the formulations in Kurikawa are exactly the opposite 
	Applicant contends that Kurikawa does not disclose or suggest any of: (1) the specific compound recited in the now pending, amended claims, (2) the specific components and relative concentrations of such components of the pharmaceutical carrier recited in the now pending, amended claims, or (3) the concept of using a pharmaceutical carrier specifically designed to retain a therapeutically effective amount of an SCD-1 inhibitor in the skin where it is still clinically active while minimizing the concentration of such compound which enters and accumulates in the systemic circulation of a treated NASH patient. 	Applicant argues that there is no suggestion in Kurikawa of a topical approach to treating a patient with NASH using a compound which inhibits SCD- 1 in the patient's skin while minimizing systemic exposure to the compound as an effective method for treating NASH in a patient's liver.

7.	Applicant's arguments have been fully considered but they are not persuasive.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As such, Kurikawa is relied upon for a teaching of the administration of SCD1 inhibitors in the treatment of NASH.  In view of Kurikawa et al, it would be reasonable to expect that the topical administration of the SCD1 inhibitor of Li et al would be effective in the treatment of NASH.
Kurikawa is the opposite of the purpose and usefulness of the specific pharmaceutical carrier recited in the instant claims, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

	(ii)	Applicant argues that while Li discloses the specific compound recited in the now pending, amended claims and its inclusion in pharmaceutical Li does not disclose or suggest any of: (1) the treatment of NASH, (2) the specific components and relative amounts of such components of the pharmaceutical carrier recited in the now pending, amended claims, or (3) the concept of using a pharmaceutical carrier which retains a therapeutically effective amount of a treatment compound in the skin where it still exhibits clinical activity while minimizing the concentration of such compound which enters and accumulates in the systemic circulation of a treated NASH patient. 

8.	Applicant's arguments have been fully considered but they are not persuasive.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Li et al is relied upon for enabling and teaching the topical administration of SCD-1 inhibitors, specifically naming Applicant’s instantly recited compound. In view of Kurikawa et al, one skilled in the art would reasonably expect that the SCD1 inhibitor of Li et al would be effective in the treatment of NASH.

	(iii)	Applicant argues that the purpose and usefulness of the formulations of Carrara is to minimize the amount of a compound in the skin which is exactly the opposite of the purpose and usefulness of the specific pharmaceutical carrier recited in the amended claims (i.e. to maximize retention of a therapeutically effective amount of the compound in the patient's skin while Carrara do not disclose or suggest any of: (1) the treatment of NASH, (2) the specific compound recited in the now pending, amended claims, (3) all of the specific components and relative amounts of such components of the pharmaceutical carrier recited in the now pending, amended claims, or (4) the concept of using a pharmaceutical carrier which retains a therapeutically effective amount of the treatment compound in the skin where it exhibits clinical activity while minimizing the amount of such compound which enters and accumulates in the systemic circulation of a treated NASH patient. 
	Applicant contends that a person of ordinary skill in the art would have had no motivation to combine these references with a reasonable expectation that a combination of the teachings of these references would have resulted in Applicant's claimed method to treat a patient with NASH. 

9.	Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Carrara et al is relied upon for teaching commonly employed carriers and excipients in topical formulations.
	Regarding the argument that Carrara teaches away from Applicant’s instantly claimed invention, disclosed examples and preferred embodiments do not constitute a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	As nothing novel is seen in the instantly recited excipients/ carriers, relative to the known art of topical formulations, one skilled in the art would know how to formulate a composition comprising a known SCD1 inhibitor employing the various carriers/excipients recited in (i)-(x) of claim 642.
	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nothing unobvious is seen in substituting the SCD-1 inhibitor taught by Li et al (in a topical composition comprising components (i)-(x) above, suggested by Carrara et al) for the treatment of NASH.


Conclusion
10. 	In conclusion, claims 642 and 644-651 are pending, and all claims stand rejected.   No claim is currently allowable.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628